Title: General Orders, 10 November 1782
From: Washington, George
To: 


                  
                     Head Quarters Newburgh Sunday Novr 10th 1782
                     Parole Deal.
                     Countersigns Exeter, Farmingham.
                  
                  For duty tomorrow the 2d Newyork regiment.
                  One active trusty man from each regiment in this Cantonment (who is an old soldier) to be sent to the Adjt Generals Quarters at 9 o’clock tomorrow morning to be employed in conveying orders to Westpoint, and in such other manner as he finds necessary they are to bring their arms and necessaries with them.
                  The Maryland Detachment commanded by Major Lansdale is annexed to the Jersey brigade.
                  A Captn from the 10th Massachusetts regt will releive Captn Benton of the Connecticut Line as Superintendant of New Windsor hospital tomorrow.
               